Case 2:12-cr-20292-SJM-MAR ECF No. 134, PageID.2408 Filed 02/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:12-cr-20292-02
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.


 TAHIR KAZMI,

                    Defendant.
                                        /

                     STIPULATION AND ORDER
             ALLOWING DEFENDANT TO TRAVEL FOR WORK

      After reading the below stipulation, and the Court being fully advised in the

premises;

      WHEREFORE, it is hereby ORDERED that Tahir Kazmi be allowed to travel

to Pakistan, Saudi Arabia, China and the United Arab Emirates for work-related

activities between February 2021 and August 2021. All travel itineraries must be

presented to and approved by Mr. Kazmi's probation officer prior to any travel by Mr.

Kazmi.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: February 11, 2021




                                            1
Case 2:12-cr-20292-SJM-MAR ECF No. 134, PageID.2409 Filed 02/11/21 Page 2 of 2




                        STIPULATION TO ALLOW
                    DEFENDANT TO TRAVEL FOR WORK

      IT IS HEREBY STIPULATED AND AGREED, by and between the parties

hereto, through their respective counsel that Tahir Kazmi be allowed to travel to

Pakistan, Saudi Arabia, China and the United Arab Emirates for work-related

activities between February 2021 and August 2021. All travel itineraries must be

presented to and approved by Mr. Kazmi's probation officer prior to any travel by Mr.

Kazmi.


/s/David M. Burgess                          /s/David Gardey (w/consent)
DAVID M. BURGESS (P58557)                    DAVID GARDEY
Attorney for Defendant                       Assistant U.S. Attorney
1360 Porter Street                           211 W. Fort St., Suite 2001
Dearborn, Michigan 48124                     Detroit, MI 48226
(313) 961-4382                               (313) 226-9591




                                         2
